internal_revenue_service number release date index number 468a ----------------------- --------------------------------------------------- --------------------------------------------- ---------------- ------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-154416-04 date date - seller buyer plant location state seller's parent city commission a commission b trustee system operator new rule order one order two a b c d e f g --------------------------------------- ------ ---------------- ------------------------------------------------------- ----------------------------- ---------------------------------------------- ------------------------ -------- ----------------------------------------------------- ---------------------------------------- ---------------------------------------------- ----------------------------------------------------- ------------------------ ---------------------------------------------- --------------------------------------- --------------------------------- --------------------------------- ------ ------ ------ ------- --- ------------------------- --- plr-154416-04 dear ---------------- this letter responds to a letter dated date requesting a private_letter_ruling concerning the tax consequences of the sale of an interest in a nuclear power plant and associated assets and liabilities including nuclear decommissioning liability between seller and buyer specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller's nuclear decommissioning funds and buyer's nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of seller's interest in the nuclear power plant and associated assets seller and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request plant is located in location in state and consists of two units and associated assets located together on a single property seller a regulated_public_utility company is a wholly-owned subsidiary of seller's parent a public_utility holding_company that directly or indirectly owns several regulated and unregulated energy companies seller is a member of seller's parent's affiliated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller's parent are under the audit jurisdiction of the industry director natural_resources lm nr immediately prior to the transfer of the plant to buyer seller owns a a percent undivided ownership_interest in the plant simultaneous with execution of the transaction discussed in this ruling letter taxpayer will transfer a b percent interest in the plant to a party unrelated to both seller and buyer this letter_ruling therefore relates only to the transfer of seller's remaining c percent interest in plant prior to the transfer of the plant to buyer seller's wholesale electric power sales are subject_to the jurisdiction of commissions a and b pursuant to a_trust agreement between seller and trustee seller has established with respect to the decommissioning of its interest in plant a nuclear decommissioning fund qualifying under sec_468a and a nuclear decommissioning fund that does not meet the requirements of sec_468a for each unit of plant the level of funding in the nuclear decommissioning funds is based on estimates of the future costs that the owner of the plant will incur upon the decommissioning of the plant buyer is a unit of city buyer represents that the assets of buyer are owned directly by city and that city operates buyer as a unit of city city is a political_subdivision and municipal corporation of state incorporated in d buyer currently owns a e percent undivided_interest as a tenant in common in plant nonqualified nuclear decommissioning fund with respect to each unit of plant as a sub- pursuant to a_trust agreement between buyer and trustee buyer maintains a plr-154416-04 account under buyer’s decommissioning trust agreement however because buyer is not subject_to federal_income_tax it does not maintain qualified nuclear decommissioning funds buyer’s nonqualified nuclear decommissioning fund created under buyer’s decommissioning trust agreement is a_trust under the laws of state each of buyer’s nonqualified nuclear decommissioning funds related to buyer’s current ownership_interest in plant is a grantor_trust under sec_671 and buyer is the grantor of each trust on f buyer and seller entered into the purchase and sale agreement psa under the psa seller is obligated to transfer to buyer at the closing of the transaction seller's undivided c percent interest in plant including a proportionate amount of the assets constituting or necessary to operate the plant and a proportionate amount of the assets of the qualified and nonqualified nuclear decommissioning funds maintained by seller with respect to its interest in the plant in exchange for buyer’s payment of the purchase_price plus its assumption of certain liabilities and obligations including seller’s liability and obligation to decommission plant buyer will assume the liabilities of seller in respect of decommissioning plant commensurate with the acquired interest the assets of the seller’s qualified and nonqualified nuclear decommissioning funds will be transferred to buyer’s nonqualified nuclear decommissioning funds the transferred assets of seller’s qualified and nonqualified nuclear decommissioning funds will be held by the trustee in buyer’s nonqualified nuclear decommissioning fund and the corpus and income of the fund will be held for decommissioning plant the psa requires buyer to complete at its expense the complete retirement and removal from service of the acquired interest in the plant including any necessary site restoration following the transfer of seller's c percent interest the plant to buyer buyer will own in total a g percent interest in the plant after the sale to buyer and to the unrelated party seller will no longer be engaged in the trade_or_business of nuclear generation at plant or any other nuclear facility the sale will be reported by seller as an asset purchase transaction for federal_income_tax purposes and seller will allocate the purchase_price among the purchased assets consistent with sec_1060 and sec_338 state enacted the new rule to ensure that adequate funds will be available to decommission nuclear power plants that have been transferred out of state- jurisdictional rate base the new rule provides that following the transfer of a state- jurisdictional nuclear power plant and the associated nuclear decommissioning funds any remaining costs associated with nuclear decommissioning obligations will remain subject_to cost of service regulation based upon a periodic review of the costs under new rule seller and buyer are required to enter into a decommissioning funds collection agreement the collection agreement that governs the administration of the nuclear decommissioning trust funds the collection of decommissioning revenue from utility customers and the remittance of the funds to the nuclear decommissioning trust the collection agreement provides generally that seller’s rights to accumulated plr-154416-04 and future decommissioning collections and the responsibility for decommissioning plant shall be transferred to buyer at closing further new rule requires seller to continue to collect rates from seller’s regulated ratepayers for the purpose of collecting decommissioning monies to be remitted to buyer the owner of plant or buyer’s nonqualified nuclear decommissioning funds the collection agreement specifically provides that in collecting and remitting the decommissioning revenue seller is a mere collection agent of buyer both the new rule and the collection agreement provide that the nonqualified nuclear decommissioning funds maintained by buyer with respect to the c percent interest in plant acquired from seller are subject_to regulation by commission a the collection agreement provides as follows seller undertakes to perform as collection agent on behalf of buyer the collection duties as are specifically set forth in this agreement and no covenants or obligations on the part of seller shall be implied prior to remitting the decommissioning collections to buyer’s decommissioning trusts in accordance with this agreement seller shall hold such decommissioning collections as agent for the benefit of buyer’s decommissioning trusts it being expressly understood that all decommissioning collections are the property of buyer’s decommissioning trusts the collection agreement also provides as follows administrative fee unless otherwise expressly provided for herein seller shall perform its obligations under this agreement including collection of the decommissioning collections without charging buyer any administrative or other fees provided however that to the extent decommissioning collections authorized by commission a specifically include a recovery_of administrative or other costs incurred by seller in connection with its performance of its obligations under this agreement seller may deduct such amount from the decommissioning collections before remitting the decommissioning collections to the buyer’s decommissioning trusts underlines in original sec_671 provides that where it is specified in sec_673 through that requested ruling pursuant to sec_671 of the code buyer's nonqualified nuclear decommissioning funds are grantor trusts and buyer will be treated as the grantor of each trust the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_1_671-2 provides that a gratuitous transfer is any transfer other sec_1_671-2 of the income_tax regulations provides that for purposes plr-154416-04 of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor nonqualified nuclear decommissioning fund for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the buyer’s nonqualified nuclear decommissioning fund under the terms of the trust agreement all income as well as principal of the buyer’s nonqualified nuclear decommissioning funds is held to satisfy buyer’s legal_obligation to decommission plant accordingly buyer’s nonqualified nuclear decommissioning fund is a grantor_trust and buyer is treated as the grantor and the owner of the entire buyer’s nonqualified nuclear decommissioning fund under sec_677 and sec_1_677_a_-1 requested ruling pursuant to sec_1_468a-5 of the regulations the transfer of a proportionate amount of the assets from seller's qualified nuclear decommissioning funds to buyer's nonqualified nuclear decommissioning funds will disqualify that portion of seller's qualified nuclear decommissioning funds is a fund that satisfies the requirements of sec_1_468a-5 and a nonqualified nuclear decommissioning fund is a fund that does not satisfy those requirements sec_1_468a-1 provides that a qualified nuclear decommissioning fund because buyer is treated as purchasing the assets of sellers’ qualified and seller on the closing date will transfer a proportionate amount of the assets of sec_1_468a-5 provides that except as otherwise provided in sec_1 468a- plr-154416-04 sec_1_468a-5 provides that a qualified nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468 and sec_1_468a-2 c if at any time during a taxable_year of a nuclear decommissioning fund the nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the internal_revenue_service may in its discretion disqualify all or any portion of the fund as of the date that the fund does not satisfy the requirements of sec_1_468a-5 or as of any subsequent date its qualified nuclear decommissioning funds and nonqualified nuclear decommissioning funds to buyer's nonqualified nuclear decommissioning funds which do not satisfy the requirements of sec_1_468a-5 and will not at any time thereafter be maintained as qualified nuclear decommissioning funds we will exercise our discretion under sec_1_468a-5 to disqualify the proportionate amount of seller's qualified nuclear decommissioning fund as a result of this transfer as of the closing date accordingly pursuant to sec_1_468a-5 of the regulations the transfer of a proportionate amount of the assets from seller's qualified nuclear decommissioning funds to buyer's nonqualified nuclear decommissioning funds will disqualify that portion of seller's qualified nuclear decommissioning funds requested ruling pursuant to sec_1_468a-5 of the regulations the proportionate amount of the assets of seller's qualified nuclear decommissioning funds transferred to buyer's nonqualified nuclear decommissioning funds will be deemed to be distributed to seller on the date of the transfer and be included in seller's gross_income net of taxes paid_by seller's qualified nuclear decommissioning funds upon such deemed_distribution seller will take a fair_market_value basis in the assets deemed distributed decommissioning fund is disqualified under sec_1_468a-5 the portion of the nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the nuclear decommissioning fund that was disqualified under sec_1_468a-5 sec_1_468a-5 provides that if all or any portion of a nuclear plr-154416-04 accordingly the proportionate amount of the assets of seller's qualified nuclear decommissioning funds transferred to buyer's nonqualified nuclear decommissioning funds will be deemed to be distributed to seller on the date of the transfer and be included in seller's gross_income net of taxes paid_by seller's qualified nuclear decommissioning funds upon such deemed_distribution seller will take a fair_market_value basis in the assets deemed distributed requested ruling pursuant to sec_1_468a-5 of the regulations seller's qualified nuclear decommissioning funds will be treated as disposing of the proportionate amount of the assets deemed distributed from seller's nonqualified nuclear decommissioning funds under sec_1001 in determining the amount of gain_or_loss from such disposition the amount_realized by seller's qualified nuclear decommissioning funds from such disposition will be the fair_market_value of such assets as of the date of the transfer of a nuclear decommissioning fund that is disqualified under sec_1_468a-5 shall be treated for purposes of sec_1001 as a disposition of property held by the nuclear decommissioning fund sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized from the disposition over the adjusted_basis of the property amount_realized is generally the amount of cash and other_property received by a taxpayer for the property as explained above sec_1_468a-5 provides that the distribution of any portion pursuant to sec_1_468a-5 seller’s qualified nuclear decommissioning funds will be treated as disposing of the proportionate amount of the assets deemed distributed from seller’s nonqualified nuclear decommissioning funds for purposes of sec_1001 accordingly we conclude that in determining the amount of gain_or_loss to seller from the transfer of seller’s qualified nuclear decommissioning funds to buyer’s nonqualified nuclear decommissioning funds the amount_realized by seller’s qualified nuclear decommissioning funds will be the fair_market_value of such assets as of the date of the transfer see sec_1_468a-4 requested ruling pursuant to sec_1_461-4 for the taxable_year that includes the closing date seller will be entitled to a current deduction in an amount equal to the total of any amounts treated as realized by seller as a result of buyer's assumption of a proportionate amount of seller's liability for decommissioning plant sec_461 states that generally any deduction or credit allowed by subtitle a of the code is taken into account for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all events have occurred that establish the fact of the liability the sec_1_461-4 provides an exception to the general economic sec_461 provides that in the case of a liability that requires the sec_461 makes clear that generally the all_events_test is not treated as plr-154416-04 amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with satisfaction of the liability performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer established at the time of the deduction in the present case this first prong of the all_events_test is satisfied the seller clearly has the obligation to decommission plant the fact of this obligation arose many years ago at the time the seller obtained its license to operate plant see c f_r dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess reasonably determinable sec_1_461-1 this prong is also satisfied the amount of the seller’s decommissioning liability has been determined by independent experts in the nuclear decommissioning industry further these calculations have been accepted by both the nrc and commission a in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of the sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent that the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs also must be sufficiently determinable to satisfy the second prong of the all_events_test the second prong of the all_events_test requires the amount of the liability to be the first prong of the all_events_test requires that the fact of the liability be given that the two prongs of the all_events_test are satisfied economic taxpayers have represented that city is a political_subdivision of state that the plr-154416-04 performance with respect to the decommissioning liability occurs as of the date of the sale to the extent that the liability is included in seller’s amount_realized accordingly we conclude that for the taxable_year that includes the closing date seller will be entitled to a current deduction for the amount of its otherwise deductible_liability to the extent treated as included in the amount_realized by the seller as a result of buyer’s express assumption of seller’s decommissioning liability requested ruling withdrawn by taxpayer - no ruling requested ruling neither buyer nor its nonqualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income into account by reason of the transfer of the assets of seller's nuclear decommissioning funds to buyer's nonqualified nuclear decommissioning funds and neither buyer nor its nonqualified nuclear decommissioning funds will recognize income upon the receipt of decommissioning costs collected by seller in a nonbypassable charge to customers on behalf of buyer and remitted to buyer or its nonqualified nuclear decommissioning funds assets of buyer are owned directly by city and that city operates buyer as a unit of city revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting a division of a state_or_local_government that is a municipal corporation revrul_87_2 1987_1_cb_18 states that income earned by a political_subdivision of a state is generally not taxable absent a specific statutory authorization for taxing such income accordingly because buyer is a unit of city and city is a political_subdivision of state neither buyer nor its nonqualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income into account by reason of the transfer of the assets of seller's nuclear decommissioning funds to buyer's nonqualified nuclear decommissioning funds and neither buyer nor its nonqualified nuclear decommissioning funds will recognize income upon the receipt of decommissioning costs collected by seller in a nonbypassable charge to customers on behalf of buyer and remitted to buyer or its nonqualified nuclear decommissioning funds requested ruling seller will not realize income upon its receipt of the decommissioning collections after the closing including compensation_for services such as fees commissions and similar items however the mere receipt and possession of money does not by itself constitute gross_income one such instance where the receipt of money does not result in gross_income is the receipt of money by a person acting as an agent under the control of and receiving the payment for the benefit of another for example a rental agent does not sec_61 defines gross_income as all income from whatever source derived the position that the principal and not the agent is taxed on amounts received plr-154416-04 have income upon receipt of a rental payment from a tenant because the agent is a mere conduit for the payment from the tenant to the owner this concept has been applied in a variety of situations involving agents and other conduits see for example maryland casualty co v united_states 381_us_342 and 780_f2d_1005 fed cir by the agent on the principal’s behalf is embodied in numerous revenue rulings for example revrul_74_581 1974_2_cb_25 involved fees received by a law school's faculty members for their court-appointed representation of indigent defendants while participating in the university's clinical program each faculty_member must agree as a condition of participation in the program that since the time spent in supervising work of students on these cases and in the representation of the client is part of the faculty member's teaching duties for which the faculty_member is compensated by a total annual salary all amounts received for such representation are to be endorsed over to the law school the attorney-faculty members involved are working solely as agents of the law school while supervising the law students within the scope of the clinical programs and realize no personal gain from payments for their services in representing the indigent defendants the revenue_ruling thus holds that the payments received by the faculty members for their representation of clients while participating in the clinical program are not required to be included in their gross_income see also revrul_69_274 1974_1_cb_36 revrul_65_282 1965_1_cb_21 and revrul_58_220 1958_1_cb_26 in the present case under the collection agreement mandated by commission the seller is required to continue to charge seller’s regulated ratepayers for the purpose of collecting decommissioning monies to be remitted to buyer’s nuclear decommissioning trust fund the purpose of the collection agreement is to ensure that buyer will have adequate funds to decommission the generating facility the collection agreement specifically provides that in collecting and remitting the decommissioning revenue seller shall act as buyer’s collection agent moreover seller receives no benefit from the decommissioning collections rather buyer is the intended recipient of and the only party benefiting from the collections in the present case under the collection agreement seller is authorized to retain a portion of the decommissioning collections it receives to the extent that the decommissioning collections include a recovery_of administrative or other costs incurred by seller seller’s receipt of decommissioning collections after the closing of the sale if however in accordance with the collection agreement or for some other reason seller retains a portion of the decommissioning collections and does not remit all of such collections to buyer seller must include the amount retained in its gross_income accordingly we conclude that generally seller will not realize income upon although the taxpayers have not requested a ruling concerning the calculation of sec_1060 provides that in the case of an applicable_asset_acquisition the plr-154416-04 seller's overall gain_or_loss from the sale of the assets transferred to buyer under the psa that issue is relevant in the context of the sale of plant consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 a provides that in the case of an applicable_asset_acquisition the seller and the purchaser each must allocate the consideration paid or received in the transaction under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term aapplicable asset acquisition as the transfer of assets constituting a trade_or_business if the acquirer s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines seller s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of the assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in that section except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible sec_1_338-6 assets of the nonqualified nuclear decommissioning fund constitute a trade_or_business in seller's hands and the gain_or_loss recognized with respect to those assets will be determined wholly by reference to seller's amount_realized thus seller's transfer of it's c percent undivided_interest in plant equipment operating_assets and the assets of seller's nuclear assets including plant equipment operating_assets and the the rulings contained in this letter are based upon information and plr-154416-04 the nonqualified nuclear decommissioning fund1 to buyer in exchange for cash the assumption of seller's nuclear decommissioning liability is an applicable_asset_acquisition as described in sec_1060 and the regulations thereunder consequently seller's gain_or_loss on the sale of the proportionate amount of its interest in plant to buyer will equal the difference between the proportionate amount of seller's tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations promulgated thereunder seller's amount_realized from the sale of the proportionate amount of its interest in plant will include the cash received from buyer and the liabilities assumed by buyer including the proportionate liability to decommission plant to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative in addition we are sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied sincerely peter c friedman senior technician reviewer branch passthroughs special industries these nonqualified nuclear decommissioning fund assets include the assets previously treated as part of seller's qualified nuclear decommissioning fund once those previously qualified nuclear decommissioning fund assets are deemed to be distributed see ruling above they are treated as nonqualified nuclear decommissioning fund assets plr-154416-04 cc
